Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed June 1, 2022 is acknowledged.  Claims 2, 10-13, 16-21, 24-25 and 30-33 are canceled. Claims 1, 3-7, 22, 27-29 and 34 are amended. Claims 1, 3-9, 14-15, 22-23, 26-29 and 34 are pending. Claims 15, 23, 26-29 and 34 are withdrawn without traverse (filed 1/10/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was treated as without traverse in the reply filed on January 10, 2022. 
3. 	Claims 1, 3-9, 14 and 22 are under examination with respect to neurotrophic factors and SEQ ID NOs: 1-2 in this office action. 
4.	Applicant’s arguments filed on June 1, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority
5.	The priority for the subject matter of SEQ ID NOs: 1-2 the instant application is February 20, 2019

Specification
6.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
7.	The objection to claims 4 and 7 is withdrawn in response to Applicant’s amendment to the claims. 
The rejection of claims 1-8, 10, 14 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 2 and 10.
The rejection of claims 4-6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in response to Applicant’s amendment to the claims
The rejection of claims 2 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.  
The rejection of claims 1-10, 14 and 22 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hempstead et al. (US7507799, as in IDS) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 2 and 10.  
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Hempstead et al. (US7507799, as in IDS) in view of Hempstead (US2013/0115222, published on May 9, 2013, priority Jun 15, 2010) is withdrawn in response to Applicant’s amendment to the claim. 
Claim Rejections/Objections Maintained
In view of the amendment filed on June 1, 2022, the following rejections are maintained.
Claim Objections
8.	Claim 14 is objected to because of the following informalities:  the recitation “…the first polynucleotide sequence…..is selected from the group consisting of neurotrophic factors” is objected to because the recited first polynucleotide is not a protein whereas the recited neurotrophic factors are proteins. The limitation should be “…the first polynucleotide sequence encoding the propeptide domain of the first polypeptide that is selected from the group consisting of neurotrophic factors” or “the first polynucleotide sequence encoding the propeptide domain of the first polypeptide is selected from the group consisting of polynucleotides of neurotrophic factors”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 1 by reciting “…in a neural cell in an amount being at least 2-fold greater compared to in any other….”.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
Claim 9 recites “a promoter polynucleotide for driving the expression ….. predominantly in a specific cell”. The limitation “a promoter…for driving the expression…predominantly in a specific cell”  or the limitation “a specific cell” is a relative term which renders the claim indefinite. The term “the expression…predominantly in a specific cell” or “a specific cell” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “the expression…predominantly in a specific cell”. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered as “a promoter polynucleotide for driving the expression ….. predominantly in a specific cell” recited in the claim. Thus, the claim is indefinite. Accordingly, the rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

Claim Rejections - 35 USC § 112

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 14 and 22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 3-9, 14 and 22 as amended encompass a genus of chimeric polynucleotide molecules comprising a genus of first polynucleotide encoding a genus of propeptide domain of a genus of first polypeptide and a genus of second polynucleotide encoding a genus of second polypeptide of 2-50 amino acids being an inhibitory peptide. Claim 9 encompass a genus of promoter polynucleotides for driving the expression of the claimed chimeric polynucleotide predominantly in a specific cell.
Applicant has not disclosed sufficient species for the broad genus of chimeric polynucleotide molecules, the broad genus of first polynucleotides encoding a genus of a propeptide domain of a genus of first polypeptides, the broad genus of second polynucleotides encoding a genus of second polypeptides of 2-50 amino acids being an inhibitory peptide, and the broad genus of promoter polynucleotides for driving the expression of the claimed chimeric polynucleotide predominantly in a genus of specific cell. 

On p. 10-11 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims and specific structures. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of chimeric polynucleotide molecules/first polynucleotide/first polypeptide/propeptide domain/second polynucleotide/second polypeptide of 2-50 amino acids being an inhibitory peptide because:
i. The structural and functional relationship or correlation between the claimed genus of chimeric polynucleotide molecules comprising a first polynucleotide encoding a propeptide domain of a first polypeptide and a second polynucleotide encoding a second polypeptide of 2-50 amino acids being an inhibitory peptide and proBDNF-TA-HA-PEP peptide ((TAT-HA-PEP or BPEP) shown in Exampled 1-6/figures 1-9 or proBDNF-EPE peptide (EPE) shown in Example 7/figures 10-12 is unknown. 
The structural and functional relationship or correlation between the claimed genus of propeptide domain of a first polypeptide encoded by the claimed first polynucleotide and the propeptide of BDNF/NGF in proBDNF-TA-HA-PEP peptide ((TAT-HA-PEP or BPEP) shown in Examples is unknown. In addition, the limitation “an amino acid sequence set forth in SEQ ID NO:1 or 2” recited in claim 7 includes fragments within SEQ ID NO:1 or 2. The structural and functional relationship or correlation between the claimed genus of propeptide domain comprising fragments within SEQ ID NO:1 or 2 and the propeptide of BDNF/NGF in proBDNF-TA-HA-PEP peptide ((TAT-HA-PEP or BPEP) shown in Examples is unknown.
The structural and functional relationship or correlation between the claimed genus of a second polypeptide of 2-50 amino acids being an inhibitory peptide and proBDNF-TA-HA-PEP peptide ((TAT-HA-PEP or BPEP) shown in Exampled 1-6/figures 1-9 or proBDNF-EPE peptide (EPE) shown in Example 7/figures 10-12 is unknown.
The structural and functional relationship or correlation between the claimed genus of a second polypeptide of 2-50 amino acids being an inhibitory peptide and the proBDNF-EPE peptide (EPE) shown in Example 7/figures 10-12 in inhibiting nuclear translocation of ERK1/2, degradation of IkB as claimed in claim 5 is unknown.
The structural and functional relationship or correlation between the claimed genus of promoter polynucleotide for driving the expression of the claimed chimeric polynucleotide in a specific cell and a lentiviral vector encoding proBDNF-TA-HA-PEP peptide (TAT-HA-PEP or BPEP) or proBDNF-EPE peptide (EPE) or proNGF-EPE shown in examples.
ii. As previously made of record, the specification only describes a lentiviral vector (LV) comprising a polynucleotide encoding proBDNF sequence and a cell-penetrating motif TAT, a HA-tag and a peptide sequence (i.e. proBDNF-TA-HA-PEP peptide) (TAT-HA-PEP or BPEP) (Examples 1-6, figures 1-9) or a LV comprising a polynucleotide encoding proBDNF sequence and a polynucleotide encoding the sequence of NTS-derived phosphomimetic peptide (EPE) (i.e. proBDNF-EPE peptide) or a LV comprising a polynucleotide encoding proNGF sequence and a polynucleotide encoding the sequence of EPE peptide (i.e. proNGF-EPE) (Example 7, figures 10-12).
iii. The specification has not disclosed sufficient species for the broad genus of chimeric polynucleotide molecules/first polynucleotide/first polypeptide/propeptide domain/second polynucleotide/second polypeptide of 2-50 amino acids being an inhibitory peptide, and the broad genus of promoter polynucleotides for driving the expression of the claimed chimeric polynucleotide in a specific cell. The specification also fails to teach the detailed structures, sequences and characteristics for the claimed genus of chimeric polynucleotide molecule, the claimed genus of first polynucleotide encoding the claimed propeptide domain, the claimed genus of second polynucleotide encoding the claimed genus of second polypeptide of 2-50 amino acids being an inhibitory peptide recited in independent claims. The specification also fails to teach the detailed structures, sequences and characteristics for the claimed genus of promoter polynucleotides for driving the expression of the claimed chimeric polynucleotide in a specific cell recited in claim 9.
Based on paragraphs [0054]-[0070] of the published specification, the claimed chimeric polynucleotide includes all possible polynucleotides comprising a polynucleotide that encodes all possible precursor proteins comprising a signal peptide and a protease/convertase motif and another polynucleotide encoding a polypeptide of 2-50 amino acids being an inhibitory peptide. However, the structural and functional relationship between the claimed genus of chimeric polynucleotide molecules and proBDNF-TA-HA-PEP (TAT-HA-PEP or BPEP) shown in Examples 1-6 or proBDNF-EPE peptide shown in Example 7 is unknown. The structural and functional relationship between the claimed genus of propeptide domain and proBDNF is unknown. The structural and functional relationship between the claimed genus of and the TA-HA-PEP peptide or EPE peptide is unknown.
There is no structural and functional relationship or correlation between the required function (a propeptide domain present in neural cell of 2-fold greater and a polypeptide of 2-50 amino acids being an inhibitory peptide) and a particular structure or sequence for the first polypeptide comprising the propeptide domain and the second polypeptide of 2-50 amino acids being an inhibitory peptide. The specification fails to teach what other structures/amino acid sequences can or cannot be included/changed in the claimed propeptide domain and the claimed second polypeptide of 2-50 amino acids being an inhibitory peptide or their corresponding chimeric polynucleotides or the claimed promoter polynucleotides for driving the expression of the claimed chimeric polynucleotide in a specific cell.
Since the common characteristics/features of other chimeric polynucleotide molecules encoding other propeptide domain and other polypeptide of 2-50 amino acids being an inhibitory peptide and other promoter polynucleotide for driving the expression of the claimed chimeric polynucleotide predominantly in a specific cell are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously). 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of chimeric polynucleotide molecules, the genus of polynucleotide encoding the genus of propeptide domains, the genus polynucleotide encoding the genus of polypeptides of 2-50 amino acids being an inhibitory peptide and the genus of promoter polynucleotides for driving the expression of the claimed chimeric polynucleotide in a specific cell, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed chimeric polynucleotide molecules have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 87-100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on June 1, 2022.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelman (MS. Thesis, University of Haifa, Sagol Department of Neurobiology, April, 2016, cited previously) as evidenced by Hempstead et al. (US7507799, cited previously).
 Claims 1, 3-9, 14 and 22 as amended are drawn to a chimeric polynucleotide molecule comprising i) a first polynucleotide encoding a propeptide domain of a first polypeptide, wherein the propeptide domain comprises a signal peptide sequence and a protease/covertase motif; and ii) a second polynucleotide encoding a second polypeptide of 2-50 amino acids being an inhibitory peptide, wherein the propeptide domain is present in a neural cell in an amount being at least 2-fold greater compared to in any other cell type, wherein the protease/convertase motif is in conjunction to the inhibitory peptide, and wherein the first polypeptide and the second polypeptide are not derived from the same gene and are operably linked. Dependent claims are directed to wherein the signal peptide sequence and the protease/convertase motif are endogenous to the propeptide (claim 3), propeptide of a neurotrophic factor (claim 4), wherein the inhibitory peptide inhibits nuclear translocation of ERK1/2 or both or degradation of IkB or any combination thereof (claim 5), wherein the neurotrophic factor is BDNF or NGF (claim 6), wherein the propeptide comprises an amino acid set forth in SEQ ID NO:1 or 2 (claim 7), a delivery vector for expression comprising the claimed chimeric polynucleotide (claim 8), the vector comprising a promoter polynucleotide for driving the expression predominantly in a specific cell (claim 9), wherein the first polynucleotide encoding the propeptide of the first polypeptide is selected from neurotrophic factors (claim 14), a neural cell comprising the claimed delivery vector, wherein the cell includes sensory neurons, neurons of the brain (claim 22). 
Kelman teaches a lentiviral vector (LV) construct comprising a polynucleotide encoding a prodomain of BDNF and a polynucleotide encoding a peptide comprising a cell penetrating motif, a HA-tag, and an inhibitory peptide sequence (TAT-HA-tag-peptide) (BPEP) (p. 29-34; p. 35-45, Figures 20 (A)-30; p. 49-50), which meet the limitations recited in claims 1, 3-9, 14 and 22. 

    PNG
    media_image1.png
    234
    952
    media_image1.png
    Greyscale
 
The prodomain of BDNF encoded by the LV disclosed by Kelman is a propeptide domain of a first polypeptide comprising a signal sequence and a protease/convertase motif, and is the same as the propeptide domain of BDNF disclosed in the specification (see examples 1-7) and thus possess the recited feature “present in a neural cell in an amount being at least 2-fold greater compared to in any other cell type” in independent claim 1. The BPEP encoded by the LV disclosed by Kelman comprises the propeptide of BDNF and a TAT-HA-tag-inhibitory peptide, which are not from the same gene and are operably linked as recited in independent claim 1. The signal sequence and protease/convertase motif encompassed within the propeptide domain encoded by the LV of Kelman are endogenous to the propeptide of BDNF as in claim 3 and BDNF is a neurotrophic factor as in claims 4 and 6. The inhibitory peptide encompassed within the BPEP encoded by the LV of Kelman inhibits nuclear translocation of ERK1/2 or degradation of IkB (see p. 30 figure 14; p. 33; figure 18; p. 48-50). The propeptide domain of BDNF comprises an or the amino acid sequence of SEQ ID NO:1 or an amino acid sequence of SEQ ID NO:2 as evidenced by Hempstead et al. (US7507799, cited previously, see the sequence alignment below). Hempstead teaches that the propeptide domain of BDNF comprises a signal peptide sequence and a protease/convertase motif, and wherein the sequence of the propeptide domain (i.e. SEQ ID NO: 43) is 100% identical to the amino acid sequence of instant SEQ ID NO:1 and comprises an amino acid sequence of instant SEQ ID NO:2 (see the sequence alignment below; col.17-18). The LV construct disclosed by Kelman is a delivery vector for expression of the chimeric polynucleotide and contains a UBI promoter for driving the expression of the chimeric polynucleotide in the LV vector as in claims 8-9 and 14. Thus, claims 1, 3-9, 14 and 22 are anticipated by Kelman.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kelman (MS. Thesis, University of Haifa, Sagol Department of Neurobiology, April, 2016, cited previously) in view of Hempstead et al. (US7507799, as in IDS) (Hempstead’799) and Hempstead (US2013/0115222, cited previously) (Hempstead’222). 
While Kelman does not explicitly teach that the propeptide domain of BDNF comprises an or the amino acid sequence of SEQ ID NO:1 or an amino acid sequence of SEQ ID NO:2, Hempstead’799 and Hempstead’222 teach these limitations. In particular, Hempstead’799 teaches a nucleic acid molecule which encodes the protein and a vector containing the nucleic acid molecule, wherein the protein comprises a pro-domain (i.e. propeptide domain) of a pro-neurotrophin; wherein the pro-domain optionally comprises a signal peptide sequence and a protease motif or is an isoform of prodomain of NGF,BDNF or NT3/4/5; and wherein the sequence of the propeptide domain is SEQ ID NO: 43, which is 100% identical to instant SEQ ID NO:1 or is SEQ ID NO:33, which is 99.4% identical to instant SEQ ID NO:2 (see the sequence alignment below; col.17-18; see col. 8, line 25 to col.12, line 67; col. 17, line 45-col. 18, line 4; col. 28-29; col. 32-38, examples 1-14; and the sequence alignment below). Hempstead’222 teaches a proNGF domain comprising the amino acid sequence of SEQ ID NO:1, which is 100% identical to instant SEQ ID NO:2 and a vector construct of ProNGF-HA for making a proNGF-HA mice for study (see the sequence alignment below; paragraph [0072]; [0085]-[0087]). 
A person of ordinary skill in the art would have recognized that applying the polynucleotides encoding the known sequence of propeptide of BDNF or the known sequence of propeptide of NGF disclosed by Hempstead’799 and Hempstead’222 to the LV construct of Kelman would have yield the predictable result of generating the claimed chimeric polynucleotide encoding a propeptide domain of a first polypepide comprising a protease/convertase motif in conjunction with an inhibitory peptide of 2-50 amino acids. The known sequence of propeptide of BDNF or the known sequence of propeptide of NGF and their corresponding polynucleotides disclosed by Hempstead’799 and Hempstead’222 would function as the same as the propeptide of BDNF in the LV construct of Kelman and result in the same activity as exerting its inhibitory activity as instantly claimed.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known polynucleotides encoding the known sequence of propeptide of BDNF or the known sequence of propeptide of NGF disclosed by Hempstead’799 and Hempstead’222 to the LV construct of Kelman to arrive at the claimed chimeric polynucleotide encoding a propeptide comprising a protease/convertase motif in conjunction with an inhibitory of 2-50 amino acids and wherein the propeptide comprises an amino acid sequence of SEQ ID NO:1 or 2  as in claim 7 because of the shared activity of propeptide of BDNF and/or propeptide of NGF. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Conclusion

14.	NO CLAIM IS ALLOWED.



Hempstead (US7507799) sequence alignments (see below).
SEQ ID NO:1
US-10-155-886B-43
; Sequence 43, Application US/10155886B
; Patent No. 7507799
; GENERAL INFORMATION:
;  APPLICANT: Hempstead, Barbara L.
;  APPLICANT:  Lee, Ramee
;  APPLICANT:  Teng, Kenneth K.
;  APPLICANT:  Kermani, Pouneh
;  TITLE OF INVENTION: High Affinity Ligand For p75 Neurotrophin Receptor
;  FILE REFERENCE: 955-21 Sequence Nos. 1-68
;  CURRENT APPLICATION NUMBER: US/10/155,886B
;  CURRENT FILING DATE:  2002-05-24
;  NUMBER OF SEQ ID NOS: 118
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 43
;   LENGTH: 128
;   TYPE: PRT
;   ORGANISM: Homo sapien
US-10-155-886B-43

  Query Match             100.0%;  Score 128;  DB 7;  Length 128;
  Best Local Similarity   100.0%;  
  Matches  128;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTILFLTMVISYFGCMKAAPMKEANIRGQGGLAYPGVRTHGTLESVNGPKAGSRGLTSLA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTILFLTMVISYFGCMKAAPMKEANIRGQGGLAYPGVRTHGTLESVNGPKAGSRGLTSLA 60

Qy         61 DTFEHVIEELLDEDQKVRPNEENNKDADLYTSRVMLSSQVPLEPPLLFLLEEYKNYLDAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DTFEHVIEELLDEDQKVRPNEENNKDADLYTSRVMLSSQVPLEPPLLFLLEEYKNYLDAA 120

Qy        121 NMSMRVRR 128
              ||||||||
Db        121 NMSMRVRR 128
SEQ ID NO:2
US-10-155-886B-33
; Sequence 33, Application US/10155886B
; Patent No. 7507799
; GENERAL INFORMATION:
;  APPLICANT: Hempstead, Barbara L.
;  APPLICANT:  Lee, Ramee
;  APPLICANT:  Teng, Kenneth K.
;  APPLICANT:  Kermani, Pouneh
;  TITLE OF INVENTION: High Affinity Ligand For p75 Neurotrophin Receptor
;  FILE REFERENCE: 955-21 Sequence Nos. 1-68
;  CURRENT APPLICATION NUMBER: US/10/155,886B
;  CURRENT FILING DATE:  2002-05-24
;  NUMBER OF SEQ ID NOS: 118
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 33
;   LENGTH: 121
;   TYPE: PRT
;   ORGANISM: Homo sapien
US-10-155-886B-33

  Query Match             99.4%;  Score 615;  DB 7;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MSMLFYTLITAFLIGIQAEPHSESNVPAGHTIPQAHWTKLQHSLDTALRRARSAPAAAIA  60
              |||||||||||||||||||||||||||||||||| |||||||||||||||||||||||||
Db          1 MSMLFYTLITAFLIGIQAEPHSESNVPAGHTIPQVHWTKLQHSLDTALRRARSAPAAAIA  60

Qy         61 ARVAGQTRNITVDPRLFKKRRLRSPRVLFSTQPPREAADTQDLDFEVGGAAPFNRTHRSK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ARVAGQTRNITVDPRLFKKRRLRSPRVLFSTQPPREAADTQDLDFEVGGAAPFNRTHRSK 120

Qy        121 R 121
              |
Db        121 R 121

Hempstead (US2013/0115222) sequence alignment

SEQ ID NO:2
US-13-704-404-1
; Sequence 1, Application US/13704404
; Publication No. US20130115222A1
; GENERAL INFORMATION
;  APPLICANT: Hempstead, Barbara L.
;  APPLICANT:Siao, Chia-Jen
;  TITLE OF INVENTION: METHODS OF LIMITING MICROVASCULAR DAMAGE FOLLOWING ACUTE MYOCARDIAL ISCHEMIA
;  FILE REFERENCE: 26295 (5170-03-US)
;  CURRENT APPLICATION NUMBER: US/13/704,404
;  CURRENT FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/397,663
;  PRIOR FILING DATE: 2010-06-15
;  PRIOR APPLICATION NUMBER: PCT/US11/040447
;  PRIOR FILING DATE: 2011-06-15
;  NUMBER OF SEQ ID NOS: 22
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-704-404-1

  Query Match             100.0%;  Score 121;  DB 11;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSMLFYTLITAFLIGIQAEPHSESNVPAGHTIPQAHWTKLQHSLDTALRRARSAPAAAIA  60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSMLFYTLITAFLIGIQAEPHSESNVPAGHTIPQAHWTKLQHSLDTALRRARSAPAAAIA  60

Qy         61 ARVAGQTRNITVDPRLFKKRRLRSPRVLFSTQPPREAADTQDLDFEVGGAAPFNRTHRSK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ARVAGQTRNITVDPRLFKKRRLRSPRVLFSTQPPREAADTQDLDFEVGGAAPFNRTHRSK 120

Qy        121 R 121
              |
Db        121 R 121


15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaub et al. (PloS One, 2016; 13:e0150601. doi:10.1371/journal.pone.0150601, cited previously) teaches an expression construct expressing HBpF-proBDNF, wherein the expression construct contains a 6X-His tag, a biotin acceptor peptide (BAP) sequence, a PreScission™ Protease cleavage site and a FLAG-tag attached to the N-terminal part of murine proBDNF (see p. 1, abstract; and p. 3).
JP2011246420 (cited previously) teaches a propeptide cleaved from brain-derived neurotrophic factor (BDNF) precursor as bioactive substance for inhibiting the BDNF and an BDNF propeptide gene-containing expression vector (pet19b, Novagen) comprising a polynucleotide encoding the BDNF propeptide (SEQ ID NO:3), wherein the BDNF propeptide comprises a signal sequence and a sequence for PreScission Protease.
SEQ ID NO:1
AZQ26164
ID   AZQ26164 standard; protein; 128 AA.
XX
AC   AZQ26164;
XX
DT   19-JAN-2012  (first entry)
XX
DE   Human brain-derived neurotrophic factor (BDNF) protein, SEQ ID:3.
XX
KW   BDNF protein; Brain derived neurotrophic factor ligand;
KW   Brain-derived neurotrophic factor; brain disease; drug screening;
KW   neuroprotective; prophylactic to disease; protein production;
KW   protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..18
FT                   /note= "BDNF propeptide"
FT   Protein         19..128
FT                   /note= "Mature human BDNF protein"
XX
CC PN   JP2011246420-A.
XX
CC PD   08-DEC-2011.
XX
CC PF   31-MAY-2010; 2010JP-00123957.
XX
PR   31-MAY-2010; 2010JP-00123957.
XX
CC PA   (NIIT ) DOKURITSU GYOSEI HOJIN SANGYO GIJUTSU SO.
XX
CC PI   Hara T,  Kojima M,  Uegaki K,  Mizui T,  Kumanogo H,  Ishikawa Y;
XX
DR   WPI; 2011-P88680/81.
XX
CC PT   Use of propeptide cleaved from growth factor precursor as bioactive 
CC PT   substance for mature-type growth factor e.g. brain derived neurotrophic 
CC PT   factor for preventing or treating brain disease.
XX
CC PS   Example 1; SEQ ID NO 3; 20pp; Japanese.
XX
CC   The present invention relates to the novel use of a propeptide cleaved 
CC   from growth factor precursor as bioactive substance for mature-type 
CC   growth factor. The propeptide has a firm bonding with the mature-type 
CC   growth factor even after it is cleaved from the growth factor precursor. 
CC   The invention provides a method of production of the propeptide. The 
CC   propeptide is useful as bioactive substance for controlling at least one 
CC   bioactivity of mature-type growth factor, preferably brain-derived 
CC   neurotrophic factor (BDNF) by inhibiting the growth factor. The invention
CC   provides a method for screening medicines for inhibiting the propeptide. 
CC   The method involves allowing the propeptide to act on a cell in vivo or 
CC   in vitro, and then allowing the target compound to act on the cell. The 
CC   propeptide is useful for the screening of medicines including 
CC   antidepressants that are used for preventing or treating brain disorders.
CC   The present sequence corresponds to the human brain-derived neurotrophic 
CC   factor (BDNF) protein which is used to produce the brain-derived 
CC   neurotrophic factor (BDNF) propeptide which is used for screening of 
CC   medicines including antidepressants that are used for preventing or 
CC   treating brain disorders.
XX
SQ   Sequence 128 AA;

  Query Match             100.0%;  Score 655;  DB 18;  Length 128;
  Best Local Similarity   100.0%;  
  Matches  128;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTILFLTMVISYFGCMKAAPMKEANIRGQGGLAYPGVRTHGTLESVNGPKAGSRGLTSLA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTILFLTMVISYFGCMKAAPMKEANIRGQGGLAYPGVRTHGTLESVNGPKAGSRGLTSLA 60

Qy         61 DTFEHVIEELLDEDQKVRPNEENNKDADLYTSRVMLSSQVPLEPPLLFLLEEYKNYLDAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DTFEHVIEELLDEDQKVRPNEENNKDADLYTSRVMLSSQVPLEPPLLFLLEEYKNYLDAA 120

Qy        121 NMSMRVRR 128
              ||||||||
Db        121 NMSMRVRR 128 




16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 9, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649